Exhibit 10(s)


Name of Grantee:
 
Grant Date:
 
Number of Restricted Stock Units:
 
Dollar Value of Award as of Grant Date
 
Walmart Identification Number:
 



WAL-MART STORES, INC.
STOCK INCENTIVE PLAN OF 2015
SHARE-SETTLED RESTRICTED STOCK UNIT NOTIFICATION
AND TERMS AND CONDITIONS
These Share-Settled Restricted Stock Unit Notification and Terms and Conditions,
including any applicable special terms and conditions for your specific country
set forth in the appendix attached hereto (jointly, the “Agreement”), contain
the terms and conditions of the Restricted Stock Units or RSUs (as defined in
the Wal-Mart Stores, Inc. Stock Incentive Plan of 2015 (the “Plan”)) granted to
you by Wal-Mart Stores, Inc. (“Walmart”), a Delaware corporation, under the
Plan.
All the terms and conditions of the Plan are incorporated into this Agreement by
reference. All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan.
BY SIGNING OR ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU HEREBY ACKNOWLEDGE,
UNDERSTAND, AGREE TO, AND ACCEPT THE FOLLOWING:
1.Grant of RSUs. Walmart has granted to you, effective on the Grant Date, the
RSUs, which consist of the right to receive the number of Shares underlying the
RSUs set forth above on the Vesting Date as further set forth in Paragraph 5
below, subject to certain vesting conditions.
2.Plan Governs. The RSUs and this Agreement are subject to the terms and
conditions of the Plan. You are accepting the RSUs, acknowledging receipt of a
copy of the Plan and the prospectus covering the Plan, and acknowledging that
the RSUs and your participation in the Plan are subject to all the terms and
conditions of the Plan and of this Agreement. You further agree to accept as
binding, conclusive and final all decisions and interpretations by the Committee
upon any disputes or questions arising under the Plan.
3.Payment. You are not required to pay for the RSUs or the Shares underlying the
RSUs granted to you pursuant to this Agreement.
4.Stockholder Rights. Unless and until your RSUs vest and the underlying Shares
have been delivered to you:
A.You do not have the right to vote the Shares underlying your RSUs;




--------------------------------------------------------------------------------




B.you shall have the right to receive, free of vesting conditions (but subject
to applicable withholding taxes), dividend equivalent payments made in the form
of cash (paid to you in your normal payroll), until the Vesting Date(s) shown
below; and
C.You will not have any other beneficial rights as a shareholder of Walmart due
to the RSUs. Upon receipt of the Shares, however, you will be accorded the same
rights and responsibilities as any shareholder of Walmart, and will be provided
with information regarding Walmart that is provided to all other shareholders of
Walmart.
5.Vesting of the RSUs and Delivery of Shares. Your RSUs will vest as follows,
provided you have not incurred a Forfeiture Condition (as defined in Paragraph 6
below):
Percentage of RSUs Vesting
Vesting Date
 
 
 
 



Upon the vesting of your RSUs, subject to Paragraph 9 below, you shall be
entitled to receive a number of Shares equal to the number of vested RSUs, less
any Shares withheld or sold to satisfy tax withholding obligations as set forth
in Paragraph 10 below. The Shares shall be delivered to you as soon as
administratively feasible, but in any event within 74 days of the Vesting Date.
Such Shares will be deposited into an account in your name with a broker or
other third party designated by Walmart. You will be responsible for all fees
imposed by such designated broker or other third party designated by Walmart.
Furthermore, Walmart or Wal-Mart Canada Corp. or an Affiliate (“WM Canada”), in
their sole discretion, also may settle your vested RSUs in cash, Shares, or a
combination of cash and Shares. To the extent your Plan Award will be settled in
Shares, you hereby acknowledge and agree that such settlement will be satisfied
by WM Canada by forwarding a cash settlement amount in respect of the vested
RSUs to an independent broker who will in turn purchase the Shares on the open
market on your behalf. Any Shares so purchased on the open market shall be
delivered to you as set forth in this Paragraph 5.
6.Forfeiture Conditions. Subject to Paragraph 8 below, the RSUs that would
otherwise vest in whole or in part on the Vesting Date will not vest and will be
immediately forfeited if, prior to the Vesting Date:
A.your Continuous Status terminates for any reason (other than death or
Disability, to the extent provided in Paragraph 8 below); or
B.You have not executed and delivered to Walmart a Non-Disclosure and Restricted
Use Agreement, in a form to be provided to you by Walmart.
Each of the events described in Paragraphs 6.A and 6.B above shall be referred
to as a “Forfeiture Condition” for purposes of this Agreement. Furthermore, if
applicable, you shall be advised if the Committee has determined that your
acceptance of this Plan Award is further


2



--------------------------------------------------------------------------------




conditioned upon your execution and delivery to Walmart of a Post Termination
Agreement and Covenant Not to Compete, in a form to be provided to you by
Walmart. If applicable, the failure to execute and deliver such Post Termination
Agreement and Covenant Not to Compete shall also be deemed a “Forfeiture
Condition” for purposes of this Agreement. Upon the occurrence of a Forfeiture
Condition, you shall have no further rights with respect to such RSUs (including
any cash dividends related to the RSUs for which the record date occurs on or
after the date of the forfeiture) or the underlying Shares.
7.Administrative Suspension. If you are subject to an administrative suspension,
vesting of your RSUs may be suspended as of the date you are placed on
administrative suspension. If you are not reinstated as an Associate in good
standing at the end of the administrative suspension period, your RSUs may be
immediately forfeited and you shall have no further rights with respect to such
RSUs or the underlying Shares. If you are reinstated as an Associate in good
standing at the end of the administrative suspension period, then the vesting of
your RSUs will resume as provided in Paragraph 5, and any RSUs that would have
vested while you were on administrative suspension will vest and the number of
Shares corresponding to the vested RSUs will be delivered to you as soon as
administratively feasible, but in any event within 74 days of the end of the
administrative suspension period which shall be considered the Vesting Date for
purposes of this Paragraph 7.
8.Accelerated Vesting; Vesting Notwithstanding Termination of Continuous Status
by Death or Disability.
A.Your RSUs that would have become vested on a Vesting Date not more than 90
days after the date your Continuous Status is so terminated by reason of your
death or Disability will become vested earlier than described in Paragraph 5
above, and such earlier vesting date shall be considered a Vesting Date for
purposes of this Agreement. For purposes of this Paragraph 8, your Continuous
Status will be considered terminated on the date of your death or the date on
which your employment or other service relationship has been legally terminated
by reason of your Disability.
B.If your Continuous Status is terminated due to your Disability, you agree to
promptly notify the Walmart Global Equity team. For purposes of this Agreement,
“Disability” shall mean that you would qualify to receive benefit payments under
the long-term disability plan or policy, as it may be amended from time to time,
of Walmart or, if different, the Employer, regardless of whether you are covered
by such policy. If Walmart or, if different, the Employer does not have a
long-term disability policy, for purposes of this Agreement, “Disability” means
that you are unable to carry out the responsibilities and functions of the
position held by you by reason of any medically determined physical or mental
impairment for a period of not less than one hundred and eighty (180)
consecutive days. You shall not be considered to have incurred a Disability for
purpose of this Paragraph 8 unless you furnish proof of such impairment
sufficient to satisfy Walmart in its sole discretion.
C.Notwithstanding any provision of this Agreement, Walmart will not accelerate
your Plan Award if Walmart has not received notification of your termination
within such period of time that it determines, in its sole discretion, to be
necessary to process the


3



--------------------------------------------------------------------------------




settlement of your Plan Award to avoid adverse tax consequences under Section
409A of the Code.
9.Deferral.
A.Mandatory Deferral. If Walmart reasonably anticipates that the delivery of
Shares upon the vesting of the RSUs in any year, when considered with your other
compensation, would result in Walmart’s inability to deduct the value of such
Shares because of the limitation on deductible compensation under Section 162(m)
of the Code, then Walmart shall defer the delivery of such Shares until the
first year in which Walmart reasonably anticipates that the related deduction
will not be limited under Section 162(m) of the Code (the “First Non-162(m)
Year”) in accordance with the deferral procedures established pursuant to the
Plan and Section 409A of the Code. However, if you have made an irrevocable
election to defer such Shares to a date later than the First Non-162(m) Year,
then Walmart shall not deliver such Shares in the First Non-162(m) Year, but
shall instead deliver your Shares in accordance with your irrevocable election
and the deferral procedures established pursuant to the Plan and Section 409A of
the Code.
B.Elective Deferral of Restricted Stock Units. If you are eligible to defer
delivery of the Shares underlying your RSU award to a future date in accordance
with Section 8.7 of the Plan and rules and procedures relating thereto, you will
be advised as to when any such deferral election must be made and the rules and
procedures applicable to such deferral election.
10.Taxes and Tax Withholding.
A.You agree to consult with any tax advisors you think necessary in connection
with your RSUs and acknowledge that you are not relying, and will not rely, on
Walmart or any Affiliate for any tax advice.
B.You acknowledge that, regardless of any action taken by Walmart or, if
different, the Affiliate that employs you (the “Employer”), the ultimate
liability for all income tax, social insurance, pension, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”) is
and remains your responsibility and may exceed the amount actually withheld by
Walmart or the Employer. You further acknowledge that Walmart and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the RSUs or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that Walmart and/or the Employer (or your former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


4



--------------------------------------------------------------------------------




C.Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to Walmart and the Employer to
satisfy all Tax-Related Items. In this regard, you authorize Walmart and/or the
Employer, or their respective agents, at their sole discretion, to satisfy their
withholding obligations with regard to all Tax-Related Items by withholding of
Shares to be issued upon settlement of the vested RSUs. In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by your acceptance of the RSUs
and this Agreement, you authorize and direct Walmart, and any broker or other
third party designated by Walmart to sell on your behalf a whole number of
Shares corresponding to the vested RSUs that Walmart or the Employer determines
to be appropriate to generate cash proceeds sufficient to satisfy the obligation
for Tax-Related Items. However, Walmart may also require you to satisfy the
Tax-Related Items by any other method of withholding it authorizes, in its sole
discretion, including through withholding from your wages or other cash
compensation paid to you by Walmart or any Affiliate.
D.Depending on the withholding method, Walmart or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates. Further, if the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, you are deemed to have been issued
the full number of Shares subject to the vested RSUs, notwithstanding that a
number of the Shares are withheld solely for the purpose of paying the
Tax-Related Items. If as a result of withholding whole Shares, an excess amount
of tax is withheld, such excess tax will be reported and paid to the applicable
tax authorities or regulatory body. In the event that any excess amounts are
withheld to satisfy the obligation for Tax-Related Items, you may be entitled to
receive a refund of any over-withheld amount in the form of cash and will have
no entitlement to the Share equivalent.
E.Finally, you agree to pay to Walmart or the Employer any amount of Tax-Related
Items that Walmart or the Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Walmart may refuse to deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations in connection
with the Tax-Related Items.
11.RSUs Not Transferable. The RSUs may not be sold, conveyed, assigned,
transferred, pledged or otherwise disposed of or encumbered at any time prior to
vesting of the RSUs and the issuance of the underlying Shares. Any attempted
action in violation of this Paragraph 11 shall be null, void, and without
effect.
12.Country-Specific Appendix. Notwithstanding any provision in these Global
Share-Settled RSU Notification and Terms and Conditions to the contrary, the
grant of RSUs also shall be subject to any special terms and conditions set
forth in any appendix attached hereto (the “Appendix”) with respect to certain
laws, rules, and regulations specific to your country. Moreover, if you relocate
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent Walmart determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative


5



--------------------------------------------------------------------------------




reasons. The Appendix is incorporated by reference into these Global
Share-Settled RSU Notification and Terms and Conditions and, together, these
documents constitute this Agreement.
13.Nature of Plan Award. You further acknowledge, understand and agree that:
A.the Plan is established voluntarily by Walmart and is discretionary in nature;
B.the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs or other awards, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
C.all decisions with respect to future grants of RSUs or other awards, if any,
will be at the sole discretion of the Committee;
D.neither this Agreement nor the Plan creates any contract of employment with
any entity involved in the management or administration of the Plan or this
Agreement, and nothing in this Agreement or the Plan shall interfere with or
limit in any way the right of Walmart or, if different, the Employer to
terminate your Continuous Status at any time, nor confer upon you the right to
continue in the employ of Walmart or any Affiliate;
E.the RSUs and the Shares underlying the RSUs, and the income and value of same,
relate exclusively to your Continuous Status during the vesting period
applicable to your RSUs;
F.nothing in this Agreement or the Plan creates any fiduciary or other duty owed
to you by Walmart, any Affiliate, or any member of the Committee, except as
expressly stated in this Agreement or the Plan;
G.you are voluntarily participating in the Plan;
H.the RSUs and the Shares underlying the RSUs, and the income and value of same,
are not intended to replace any pension rights or compensation;
I.the RSUs and the Shares underlying the RSUs, and the income and value of same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
J.unless otherwise agreed with Walmart, the RSUs and the Shares underlying the
RSUs, and the income and the value of same, are not granted as consideration
for, or in connection with, the service (if any) you may provide as a director
of any Affiliate;
K.the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;
L.no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of your Continuous Status (for any
reason


6



--------------------------------------------------------------------------------




whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the RSUs, you agree not
to institute any claim against Walmart, the Employer or any Affiliate;
M.in the event of the termination of your Continuous Status (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), your
right to receive and vest in the RSUs under the Plan, if any, may terminate
effective as of the date that you are no longer actively providing services and
may not be extended by any notice period under local law (e.g., your period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any); the
Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of this Agreement (including whether you
may still be considered to be providing services while on a leave of absence);
N.unless otherwise provided in the Plan or by Walmart in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs, the Shares underlying the RSUs, or any such benefits
transferred to, or assumed by, another company nor to be exchanged, or
substituted for, in connection with any corporate transaction affecting the
Shares underlying the RSUs; and
O.if you are providing services outside of the United States: neither Walmart
nor any Affiliate shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to you pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
14.No Advice Regarding Award. Walmart and/or its Affiliates are not providing
any tax, legal or financial advice, nor are Walmart or any Affiliate making any
recommendation regarding your participation in the Plan or the Shares underlying
the RSUs acquired upon vesting. You are advised to consult with your personal
tax, legal, and financial advisors regarding the decision to participate in the
Plan and before taking any action related to the Plan.
15.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, Walmart and any Affiliate for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
Walmart and its Affiliates may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance identification number or other identification
number, salary, nationality, job title, any Shares or directorships held in
Walmart or an Affiliate, details of all RSUs or any other awards granted,
canceled, exercised, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan. You
understand that Data may be transferred to Merrill Lynch, Pierce, Fenner & Smith
and its affiliates or such other stock plan service provider as may be selected
by Walmart in the future, which is assisting


7



--------------------------------------------------------------------------------




Walmart in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in your country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting your local human resources representative. You
authorize Walmart, Merrill Lynch, Pierce, Fenner & Smith and any other possible
recipients which may assist Walmart (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of Data as may be required to Walmart’s
designated broker or other third party. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your Continuous
Status and career with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing your consent is that Walmart would not be
able to grant RSUs or other Plan Awards to you or administer or maintain such
Plan Awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
16.Other Provisions.
A.Determinations regarding this Agreement (including, but not limited to,
whether an event has occurred resulting in the forfeiture of or accelerated
vesting of the RSUs) shall be made by the Committee in its sole and exclusive
discretion and in accordance with this Agreement and the Plan, and all
determinations of the Committee shall be final and conclusive and binding on you
and your successors and heirs.
B.Walmart reserves the right to amend, abandon or terminate the Plan, including
this Agreement, at any time subject to Committee approval. Nothing in the Plan
should be construed as to create any expectations that the Plan will be in force
and effect for an indefinite period of time nor shall give rise to any claims to
acquired rights or similar legal theories.
C.The Committee will administer the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
recipients and eligible Associates, whether or not such persons are similarly
situated.
D.By accepting this Agreement, you agree to provide any information reasonably
requested from time to time.
E.This Agreement shall be construed under the laws of the State of Delaware,
without regard to its conflict of law provisions.


8



--------------------------------------------------------------------------------




F.The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
G.If you receive this Agreement or any other documents related to your Plan
Award or the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English language version of such document will control.
H.Walmart may, in its sole discretion, decide to deliver any documents related
to your current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Walmart or a third party designated by Walmart.
I.Walmart reserves the right to impose other requirements on your participation
in the Plan, on your Plan Award, and the Shares underlying the RSUs, to the
extent Walmart determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
J.You acknowledge that a waiver by Walmart or an Affiliate of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of the Plan or this Agreement, or of any subsequent breach by
you or any other Associate.
K.You understand that your country may have insider trading and/or market abuse
laws which may affect your ability to acquire or sell Shares under the Plan
during such times you are considered to have “inside information” (as defined in
the laws in your country). The restrictions applicable under these laws may be
the same or different from Walmart’s insider trading policy. You acknowledge
that it is your responsibility to be informed of and compliant with such
regulations and any applicable Walmart insider trader policy, and are advised to
speak to your personal legal advisor on this matter.
L.You understand that you may be subject to foreign asset/account, exchange
control and/or tax reporting requirements as a result of the acquisition,
holding and/or transfer of Shares or cash (including dividends and the proceeds
arising from the sale of Shares) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of the your country may require that you report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements, and you
are advised to consult your personal legal advisor on this matter.
M.Notwithstanding any other provision of the Plan or this Agreement, unless
there is an available exemption from any registration, qualification or other
legal requirement


9



--------------------------------------------------------------------------------




applicable to the Shares, Walmart shall not be required to deliver any Shares
issuable upon vesting of the RSUs prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Walmart shall, in its absolute discretion, deem
necessary or advisable. You understand that Walmart is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Walmart may, without liability for its good
faith actions, place legend restrictions upon Shares underlying your vested RSUs
and issue “stop transfer” instructions requiring compliance with applicable U.S.
or other securities laws and the terms of the Agreement and Plan. Further, you
agree that Walmart shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares.
Grantee:


I acknowledge that the Plan and this Agreement have been made available to me
and that I have read and understood these documents. I accept the terms and
conditions of my RSU award as set forth in this Agreement, subject to the terms
and conditions of the Plan.




______________________________________
Signature


Name (please print): ______________________________________


Agreed to and accepted this _____ day of _____________________, 2017




10



--------------------------------------------------------------------------------





WAL-MART STORES, INC.
STOCK INCENTIVE PLAN OF 2015


SHARE-SETTLED RESTRICTED STOCK UNIT NOTIFICATION
AND TERMS AND CONDITIONS


COUNTRY-SPECIFIC APPENDIX


Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Share-Settled RSU Notification and Terms and
Conditions (the “T&C’s”).


Terms and Conditions. This Appendix includes additional terms and conditions
that govern the RSUs granted to you under the Plan if you work and/or reside in
one of the countries listed below.


If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer Continuous Status after the
Grant Date, or are considered a resident of another country for local law
purposes, Walmart shall, in its discretion, determine to what extent the terms
and conditions contained herein shall be applicable to you.


Notifications. This Appendix also includes information regarding exchange
controls and certain other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2016. Such laws are often complex and change frequently. As a result,
Walmart strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the RSUs vest or you receive Shares under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Walmart is not in a position to assure
you of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working and/or residing, transfer Continuous Status
after the Grant Date, or are considered a resident of another country for local
law purposes, the notifications contained herein may not be applicable to you in
the same manner.
ARGENTINA


Notifications


Securities Law Information. Neither the RSUs nor any Shares subject to the RSUs
are publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.






--------------------------------------------------------------------------------




Exchange Control Information. You understand that you must comply with any and
all Argentine currency exchange restrictions, approvals and reporting
requirements in connection with the RSUs and your participation in the Plan.


Foreign Asset/Account Reporting Information. If you are an Argentine tax
resident, you must report any Shares acquired under the Plan and held by you on
December 31st of each year on your annual tax return for that year.


BRAZIL


Terms and Conditions


Compliance with the Law. By accepting the RSUs, you acknowledge your agreement
to comply with applicable Brazilian laws and to pay any and all applicable
Tax-Related Items associated with the RSUs and the sale of any Shares acquired
under the Plan.


Labor Law Acknowledgement. By accepting the RSUs, you agree that you are (i)
making an investment decision, (ii) the Shares will be issued to you only if the
vesting conditions are met, and (iii) the value of the underlying Shares is not
fixed and may increase or decrease in value over the vesting period without
compensation to you.


Notifications


Foreign Asset/Account Reporting Information. If you hold assets and rights
outside Brazil with an aggregate value exceeding US$100,000, you will be
required to prepare and submit to the Central Bank of Brazil an annual
declaration of such assets and rights, including: (i) bank deposits; (ii) loans;
(iii) financing transactions; (iv) leases; (v) direct investments; (vi)
portfolio investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, including real estate and
other assets. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil. Individuals holding assets and
rights outside Brazil valued at less than US$100,000 are not required to submit
a declaration. Please note that the US$100,000 threshold may be changed
annually.


Tax on Financial Transactions (IOF).
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is your responsibility to comply with any applicable
Tax on Financial Transactions arising from your participation in the Plan. You
should consult with your personal advisor for additional details.




2

--------------------------------------------------------------------------------




CANADA


Terms and Conditions


Termination of Continuous Status. This provision replaces Paragraph 13(M) of the
T&C’s:


In the event of the termination of your Continuous Status (whether or not later
found to be invalid for any reason, including for breaching either applicable
employment laws or your employment agreement, if any), your right to receive and
vest in the RSUs under the Plan, if any, will terminate effective as the earlier
of (i) the date on which your Continuous Status is terminated, or (ii) the date
you no longer actively provide service to Walmart or any Affiliate due to the
termination of your Continuous Status, regardless of any notice period or period
of pay in lieu of such notice required under local law. Walmart shall have the
exclusive discretion to determine when you are no longer employed for purposes
of this Agreement (including whether you may still be considered to be providing
services while on a leave of absence).


Vesting and Delivery of Shares. This provision supplements Paragraph 5 of the
T&C’s:


Instead of delivering Shares upon vesting of your RSUs to you as set forth in
Paragraph 5 of the T&C's, Walmart or Wal-Mart Canada Corp. or an Affiliate (“WM
Canada”), in their sole discretion, also may settle your vested RSUs in cash,
Shares, or a combination of cash and Shares. To the extent your Plan Award will
be settled in Shares, you hereby acknowledge and agree that such settlement will
be satisfied by WM Canada by forwarding a cash settlement amount in respect of
the vested RSUs to an independent broker who will in turn purchase the Shares on
the open market on your behalf. Any Shares so purchased on the open market shall
be delivered to you as set forth in Paragraph 5 of the T&C’s.
The Following Provisions Apply to Associates and Non-Management Directors
Resident in Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.


Data Privacy. This provision supplements Paragraph 15 of the T&C’s:


You hereby authorize Walmart, any Affiliate and their representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize Walmart, any Affiliate and any stock plan service provider that may be
selected by Walmart to assist with the Plan to disclose and discuss the Plan
with their respective advisors. You further authorize Walmart or an Affiliate to
record such information and to keep such information in your employee file.




3

--------------------------------------------------------------------------------




Notifications


Securities Law Information.  You are permitted to sell the Shares acquired
through the Plan through the designated broker, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the NYSE).


Foreign Asset/ Account Reporting Information. Foreign property, including shares
of stock (i.e., Shares) and other rights to receive Shares (e.g., RSUs) of a
non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement), if
the total cost of your specified foreign property exceeds C$100,000 at any time
during the year. Thus, RSUs likely must be reported (generally at a nil cost) if
the C$100,000 cost threshold is exceeded because of other specified foreign
property that you hold. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB ordinarily is equal to the
fair market value of the Shares at the time of acquisition, but if you own other
Shares (acquired separately), this ACB may have to be averaged with the ACB of
the other Shares.


CHILE


Terms and Conditions


Labor Law Acknowledgement. The RSUs and the Shares underlying the RSUs, and the
income and value of same, shall not be considered as part of the your
remuneration for purposes of determining the calculation base of future
indemnities, whether statutory or contractual, for years of service (severance)
or in lieu of prior notice, pursuant to Article 172 of the Chilean Labor Code.


Notifications


Securities Law Information. This grant of RSUs constitutes a private offering of
securities in Chile effective as of the Grant Date. This offer of RSUs is made
subject to general ruling n° 336 of the Chilean Superintendence of Securities
and Insurance (“SVS”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the SVS, and,
therefore, such securities are not subject to oversight of the SVS. Given that
the RSUs are not registered in Chile, Walmart is not required to provide public
information about the RSUs or the Shares in Chile. Unless the RSUs and/or the
Shares are registered with the SVS, a public offering of such securities cannot
be made in Chile.


Esta Oferta de RSUs constituye una oferta privada de valores en Chile y se
inicia en la Fecha de la Oferta. Esta oferta de RSUs se acoge a las
disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”) de la
Superintendencia de Valores y Seguros de Chile (“SVS”).  Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile no existe
la obligación por parte de Walmart de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el Registro de Valores correspondiente.


4

--------------------------------------------------------------------------------




Exchange Control Information. You are not required to repatriate any funds you
receive with respect to the RSUs (e.g., any proceeds from the sale of any Shares
issued upon vesting of the RSUs) to Chile. However, if you decide to repatriate
such funds, you acknowledge that you will be required to effect such
repatriation through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office) if the amount of the funds repatriated
exceeds US$10,000. Further, if the value of your aggregate investments held
outside of Chile exceeds US$5,000,000 at any time in a calendar year, you must
report the status of such investments to the Central Bank of Chile.


You will also be required to provide certain information to the Chilean Internal
Revenue Service (“CIRS”) regarding the results of investments held abroad and
the taxes you have paid abroad (if you will be seeking a credit against Chilean
income tax owed). This information must be submitted on an electronic sworn
statement, Formulario 1851 (for investments held abroad) and Formulario 1853
(for taxes paid abroad) before March 15 of each year. The formularios may be
found at the CIRS website at www.sii.cl.


Exchange control and tax reporting requirements in Chile are subject to change;
you should consult with your personal legal and tax advisor regarding any
obligations that you may have in connection with the RSUs.


COSTA RICA


There are no country-specific provisions.


GUATEMALA


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Warning: The RSUs and any Shares acquired under the Plan do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of Walmart or an Affiliate. The Agreement, including this Appendix,
the Plan and any other incidental communication materials related to the RSUs
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under the applicable
securities legislation in Hong Kong, (ii) have not been reviewed by any
regulatory authority in Hong Kong, and (iii) are intended only for the personal
use of each eligible Associate or Non-Management Director of Walmart or an
Affiliate and may not be distributed to any other person. If you are in any
doubt about any of the contents of the Agreement, including this Appendix or the
Plan, you should obtain independent professional advice.


Notifications




5

--------------------------------------------------------------------------------




Nature of Scheme. Walmart specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


INDIA


Terms and Conditions


Labor Law Acknowledgement. The RSUs and the Shares underlying the RSUs, and the
income and value of same, are extraordinary items that are not part of your
annual gross salary.


Notifications


Exchange Control Information. If you are a resident of India for exchange
control purposes, you will be required to repatriate the cash proceeds from the
sale of Shares issued upon vesting of RSUs to India within 90 days of receipt
and any proceeds from the receipt of dividends within 180 days of receipt. You
will receive a foreign inward remittance certificate (“FIRC”) from the bank
where you deposit the foreign currency. You should maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India, Walmart or
any Affiliate requests proof of repatriation.


Foreign Asset/ Account Reporting Information. If you are a tax resident of
India, you will be required to declare foreign bank accounts and any foreign
financial assets in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.


JAPAN


Notifications


Foreign Asset/ Account Reporting Information. If you are a Japanese tax
resident, you will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares or cash acquired under the Plan)
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th each year. You should consult
with your personal tax advisor as to whether the reporting obligation applies to
you and whether you will be required to include details of any outstanding
Shares, RSUs or cash held by you in the report.


LUXEMBOURG


There are no country-specific provisions.




6

--------------------------------------------------------------------------------




MEXICO


Terms and Conditions


No Entitlement for Claims or Compensation. The following sections supplement
Paragraph 13 of the T&C’s:


Modification. By accepting the RSUs, you acknowledge and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your Continuous
Status.


Policy Statement. The grant of RSUs is unilateral and discretionary and,
therefore, Walmart reserves the absolute right to amend it and discontinue the
award at any time without any liability.


Walmart, with registered offices at 702 Southwest 8th Street, Bentonville,
Arkansas 72716, U.S.A., is solely responsible for the administration of the
Plan, and participation in the Plan and the RSUs does not, in any way, establish
an employment relationship between you and Walmart or any Affiliate since you
are participating in the Plan on a wholly commercial basis.


Plan Document Acknowledgment. By accepting the RSUs, you acknowledge that you
have received copies of the Plan, have reviewed the Plan and the Agreement in
their entirety and fully understand and accept all provisions of the Plan and
the Agreement.


In addition, by accepting the Agreement, you acknowledge that you have read and
specifically and expressly approve the terms and conditions set forth in
Paragraph 13 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by Walmart on a
wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) Walmart and its Affiliates are not responsible for any decrease in the
value of any Shares (or the cash equivalent) underlying the RSUs under the Plan.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against Walmart for any compensation or damages as a result of your
participation in the Plan and therefore grant a full and broad release to
Walmart and any Affiliate with respect to any claim that may arise under the
Plan.


Spanish Translation
Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Párrafo 13 del Contrato:
Modificación. Al aceptar las RSUs, usted entiende y acuerda que cualquier
modificación al Plan o al Contrato o su terminación no constituirá un cambio o
perjuicio a los términos y condiciones de empleo.


7

--------------------------------------------------------------------------------




Declaración de Política. El otorgamiento de RSUs que Walmart está haciendo de
conformidad con el Plan es unilateral y discrecional y, por lo tanto, Walmart se
reserva el derecho absoluto de modificar y discontinuar el mismo en cualquier
momento, sin responsabilidad alguna.
Walmart, con oficinas registradas ubicadas en 720 Southwest 8th Street,
Bentonville, Arkansas 72716, EE.UU. es únicamente responsable de la
administración del Plan y la participación en el Plan y la adquisición de RSUs
no establece, de forma alguna, una relación de trabajo entre usted y Walmart o
alguna compañía afiliada, ya que usted participa en el Plan de una forma
totalmente comercial.
Reconocimiento del Documento del Plan. Al aceptar las RSUs, usted reconoce que
ha recibido copias del Plan, ha revisado el Plan y el Contrato en su totalidad y
entiende y acepta completamente todas las disposiciones contenidas en el Plan y
en el Contrato.
Adicionalmente, al aceptar el Contrato, usted reconoce que ha leído y específica
y expresamente ha aprobado los términos y condiciones en el Párrafo 13 del
Contrato, en lo que claramente se ha descrito y establecido que: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan es ofrecida por Walmart de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) Walmart y
cualquier compañía afiliada no son responsables por cualquier disminución en el
valor de las Acciones subyacentes a las RSUs bajo el Plan.
Finalmente, usted declara que no se reserva ninguna acción o derecho para
interponer una demanda o reclamación en contra de Walmart por compensación, daño
o perjuicio alguno como resultado de su participación en el Plan y, por lo
tanto, otorga el más amplio finiquito a Walmart y compañía afiliada con respecto
a cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NIGERIA


There are no country-specific provisions.


PERU


Terms and Conditions
Labor Law Acknowledgement. By accepting the RSUs, you acknowledge that the RSUs
are being granted ex gratia to you with the purpose of rewarding you.


Notifications


Securities Law Information. The offer of the RSUs is considered a private
offering in Peru; therefore, it is not subject to registration.




8

--------------------------------------------------------------------------------




SOUTH AFRICA


Term and Conditions


Securities Law Information and Deemed Acceptance of RSUs. Neither the RSUs nor
the underlying Shares shall be publicly offered or listed on any stock exchange
in South Africa. The offer is intended to be private pursuant to Section 96 of
the Companies Act and is not subject to the supervision of any South African
governmental authority.


Pursuant to Section 96 of the Companies Act, the RSU offer must be finalized on
or before the 60th day following the Grant Date. If you do not want to accept
the RSUs, you are required to decline your RSUs no later than the 60th day
following the Grant Date. If you do not reject your RSUs on or before the 60th
day following the Grant Date, you will be deemed to accept the RSUs.


Tax Reporting Information. By accepting the RSUs, you agree to notify Walmart or
your Employer, if different, of the amount of income realized at vesting of the
RSUs. If you fail to advise Walmart or your Employer, if different, of the
income at vesting, you may be liable for a fine. You will be responsible for
paying any difference between the actual tax liability and the amount withheld.


Notifications


Exchange Control Information. You should consult with your personal advisor to
ensure compliance with applicable exchange control regulations in South Africa
as such regulations are subject to frequent change. You are responsible for
ensuring compliance with all exchange control laws in South Africa.


UNITED KINGDOM


Terms and Conditions


Taxes and Tax Withholding. This section supplements Paragraph 10 of the T&C’s:


If payment or withholding of the income tax is not made within ninety (90) days
of the end of the tax year in which the income tax liability arises or such
other period specified in Section 222(1)(c) of the U.K. Income Tax Act (Earnings
and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income
tax shall constitute a loan owed by you to Walmart or an Affiliate, effective on
the Due Date. You agree that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be
immediately due and repayable, and Walmart or an Affiliate may recover it at any
time thereafter by the means referred to in Paragraph 10 of the T&C’s.
Notwithstanding the foregoing, if you are a director or executive officer of
Walmart (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan from Walmart or
an Affiliate to cover the income tax. In the event that you are a director or an
executive officer and the income tax is not collected from or paid by you by the
Due Date, the amount of any uncollected income tax may constitute a benefit to
you on which additional income tax and national insurance contributions may be
payable. You


9

--------------------------------------------------------------------------------




will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing Walmart or an Affiliate, as applicable, for the value of any
national insurance contributions due on this additional benefit, which Walmart
or an Affiliate may recover from you at any time thereafter by the means
referred to in Paragraph 10 of the T&C’s.


UNITED STATES


Military Leave. If you were on military leave on the Grant Date, and you are on
the same military leave on a Vesting Date, your Continuous Status must be
maintained for not less than six months after your return from the military
leave before your Plan Award shall vest. In such circumstances, for purposes of
Paragraph 5, your “Vesting Date” shall be deemed to be the date that is six
months after your return from military leave, and the number of Shares
corresponding to any vested RSUs will be delivered to you as soon as
administratively feasible but in any event within 74 days of vesting.




10